Title: From Thomas Jefferson to James Monroe, 18 February 1808
From: Jefferson, Thomas
To: Monroe, James


                  
                     My dear Sir 
                     
                     Washington Feb. 18. 08.
                  
                  You informed me that the instruments you had been so kind as to bring for me from England would arrive at Richmond with your baggage and you wished to know what was to be done with them there. I will ask the favor of you to deliver them to mr Jefferson who will forward them to Monticello in the way I shall advise him: and I must intreat you to send me either a note of their amount, or the bills that I may be enabled to reimburse you. there can be no pecuniary matter between us against which this can be any set-off. but if, contrary to my recollection or knolege, there were any thing, I pray that that may be left to be settled by itself. if I could have known the amount before hand I should have remitted it, and asked the advance only under the idea that it should be the same as ready money to you on your arrival. I must again therefore beseech you to let me know it’s amount.
                  I see with infinite grief a contest arising between yourself and another who have been very dear to each other, and equally so to me. I sincerely pray that these dispositions may not be affected between you: with me I confidently trust they will not. for independantly of the dictates of public duty which prescribe neutrality to me, my sincere friendship for you both will ensure it’s sacred observance. I suffer no one to converse with me on the subject. I already percieve my old friend Clinton estranging himself from me. no doubt lies are carried to him, as they will be to the other two candidates, under forms which, however false, he can scarcely question. yet I have been equally careful as to him also never to say a word on his subject. the object of the contest is a fair & honorable one, equally open to you all; and I have no doubt the personal conduct of each will be so chaste as to offer no ground of dissatisfaction with each other. but your friends will not be as delicate. I know too well from experience the progress of political controversy, and the exacerbation of spirit into which it degenerates, not to fear for the continuance of your mutual esteem. one piquing thing said, draws on another, that a third, and always with increasing acrimony, until all restraint is thrown off, and it becomes difficult for yourselves to keep clear of the toils in which your friends will endeavor to interlace you, and to avoid the participation in their passions which they will endeavor to produce. a candid recollection of what you know of each other will be the true corrective. with respect to myself I hope they will spare me. my longings for retirement are so strong that I with difficulty encounter the daily drudgeries of my duty. but my wish for retirement itself is not stronger than that of carrying into it the affections of all my friends. I have ever viewed mr Madison and yourself as two principal pillars of my happiness. were either to be withdrawn, I should consider it as among the greatest calamities which could assail my future peace of mind. I have great confidence that the candor & high understanding of both will guard me against this misfortune, the bare possibility of which has so far weighed on my mind that I could not be easy without unburthening it. Accept my respectful salutations for yourself and mrs Monroe & be assured of my constant & sincere friendship.
                  
                     Th: Jefferson 
                     
                  
               